Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,126,492. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of application are broader than claims of patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	An anomaly analysis system for diagnosing probable root causes of anomalies in computing environments, comprising: [Additional elements that do not amount to more than the judicial exception, i.e., computing environment.]
	a plurality of host tiers; a plurality of hosts, wherein each of the hosts includes a host processor and a host memory, wherein each of the host processors executes at least one host application, wherein the plurality of hosts are positioned in the plurality of hosts; [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, application.]
	an anomaly analytics server including a processor and a memory, wherein the anomaly analytics server is in networked communication with the plurality of hosts via a network, wherein the processor is configured to: [Additional elements that do not amount to more than the judicial exception, i.e., server, processor, memory, network.]
		receive, at the anomaly analytics server, a topology map associating at least one host of the plurality of hosts with one or more host tier of the plurality of host tiers, and defining a set of tier dependencies between the plurality of host tiers; [Abstract idea of collecting and analyzing data. Mental process. A human-mind with pen and paper can receive a topology map, e.g., a topology map illustrated on paper.]
		receive a plurality of event data associated with the at least one host at the anomaly analytics server; [Abstract idea of collecting data. Mental process. A human-mind with pen and paper can receive event data, e.g., event data listed on paper.]
		define anomaly thresholds for identifying an anomalous status in each host application; [Abstract idea of collecting data. Mental process. A human-mind with pen and paper can receive an anomaly baseline, e.g., anomaly baseline listed on paper.]
		analyze, at the anomaly analytics server, the plurality of event data and the anomaly threshold to determine a host anomaly status for the at least one host at individual ones of the host tiers; [Abstract idea of analyzing data. Mental process. A human-mind with pen and paper can analyze event data and the anomaly baseline, e.g., analyzing the paper data.]
		analyze, at the anomaly analytics server, the host anomaly status and the topology map to determine a tier anomaly status for the plurality of host tiers; [Abstract idea of analyzing data. Mental process. A human-mind with pen and paper can analyze the host anomaly status and topology map, e.g., analyzing the paper data.]
		upon determining that any host anomaly status indicates an anomaly has occurred, identify at least one host tier as a root cause host tier by processing a plurality of tier anomaly statuses and the set of tier dependencies; and [Abstract idea of analyzing and manipulating data. Mental process. A human-mind with pen and paper can identify a root cause, e.g., assess paper event data for root cause.]
		generate an alert identifying the root cause host tier as a probable root cause of the anomaly in the anomaly analysis system. [Abstract idea of reporting data. Ancillary part of collecting and analyzing data. Elec. Power Group (Fed. Cir. 2016).]
	Subject Matter Eligibility Test (MPEP 2106 35 U.S.C. 101 Analysis):
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “[a]n anomaly analysis system for diagnosing probable root causes of anomalies…” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and displaying data (i.e., receive, analyze, generate). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., processor, memory, computer. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 2 recites the following:
	The system of Claim 1, wherein the topology map associates at least one host of the plurality of hosts with more than one host tier of the plurality of host tiers. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 3 recites the following:
	The system of Claim 2, wherein the processor is further configured to:
	identify a metric associated with each host application; [Abstract idea of analyzing data.]
	receive the plurality of host data for each host at a first frequency; [Abstract idea of collecting data.]
	process the plurality of host data of the associated metric for the host application to define a metric threshold associated with each associated metric, wherein the metric threshold is defined to indicate anomalous statuses in its associated host applications; and [Abstract idea of analyzing data.]
	generate an anomaly baseline based, at least in part, on the metric thresholds. [Abstract idea of analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 4 recites the following:
	The system of Claim 3, wherein the processor is further configured to generate the anomaly baseline also based, at least in part, on the anomaly thresholds. [Abstract idea of analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 5 recites the following:
	The system of Claim 2, wherein the processor is further configured to:
	determine a tier depth associated with each host tier based, at least in part, on the topology map; and [Abstract idea of analyzing data.]
	apply a signal-echo algorithm to the identification of the at least one host tier as the root cause host tier, wherein the signal-echo algorithm increases the likelihood of identifying a selected host tier as the at least one host tier based, at least in part, on the associated tier depth of the selected host tier. [Abstract idea of analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 6 recites the following:
	The system of Claim 1, wherein the processor is further configured to: determine the tier anomaly status of each of the plurality of host tiers as one of: a) non-systemic anomalous, b) systemic anomalous, and c) non-anomalous. [Abstract idea of analyzing data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 7 recites the following:
	The system of Claim 6, wherein the processor is further configured to:
	identify each host of a selected host tier by processing the topology map; [Abstract idea of analyzing data.]
	identify the host anomaly status for each host of the selected host tier; and [Abstract idea of analyzing data.]
	upon determining that all hosts of the selected host tier have host anomaly statuses indicating anomaly, determine that the selected host tier has a systemic anomalous tier anomaly status. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 8 recites the following:
	The system of Claim 6, wherein the processor is further configured to:
	identify each host of a selected host tier by processing the topology map; [Abstract idea of analyzing data.]
	identify the host anomaly status for each host of the selected host tier; [Abstract idea of analyzing data.]
	aggregate the host anomaly status for each host of the selected host tier to determine an aggregated host anomaly status for the selected host tier; and [Abstract idea of analyzing data.]
	upon determining that the aggregated host anomaly status is outside a first aggregate threshold, determine that the selected host tier has a non-systemic anomalous tier anomaly status. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 9 recites the following:
	The system of Claim 1, wherein the processor is further configured to:
	process the set of tier dependencies and the tier anomaly statuses to identify each anomalous host tier with at least one dependent anomalous host tier as the root cause host tier. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claims 10, 11 and 12-16 are rejected based on similar reasons given to claims 1, 3 and 5-9, respectively.
	Claims 17, 18 and 19-20 are rejected based on similar reasons given to claims 1, 3 and 5-6, respectively.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moser et al. US 2021/0111943 [Abstract, Background, Summary]
Margalit et al. US 2017/0126472 [Abstract, Background, Summary]
Nagai et al. US 2012/0023115 [Abstract, Background, Summary]
Examiner’s Comments
No prior art rejections were given in this Office action. The prior arts of record do not teach nor suggest independent claim 1 limitation as follows:
An anomaly analysis system for diagnosing probable root causes of anomalies in computing environments, comprising: a plurality of host tiers; a plurality of hosts, wherein each of the hosts includes a host processor and a host memory, wherein each of the host processors executes at least one host application, wherein the plurality of hosts are positioned in the plurality of hosts; an anomaly analytics server including a processor and a memory, wherein the anomaly analytics server is in networked communication with the plurality of hosts via a network, wherein the processor is configured to: receive, at the anomaly analytics server, a topology map associating at least one host of the plurality of hosts with one or more host tier of the plurality of host tiers, and defining a set of tier dependencies between the plurality of host tiers; receive a plurality of event data associated with the at least one host at the anomaly analytics server; define anomaly thresholds for identifying an anomalous status in each host application; analyze, at the anomaly analytics server, the plurality of event data and the anomaly threshold to determine a host anomaly status for the at least one host at individual ones of the host tiers; analyze, at the anomaly analytics server, the host anomaly status and the topology map to determine a tier anomaly status for the plurality of host tiers; upon determining that any host anomaly status indicates an anomaly has occurred, identify at least one host tier as a root cause host tier by processing a plurality of tier anomaly statuses and the set of tier dependencies; and generate an alert identifying the root cause host tier as a probable root cause of the anomaly in the anomaly analysis system.
	Generally, the prior arts teach methods for detecting anomalies in a distributed computing environment wherein a root cause can be identified. The claimed invention builds on the prior arts and outlines a specific method, claim 1. Independent claims 10 and 17 recite similarly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113